                             Case 2:20-cv-05581-DSF-GJS Document 15 Filed 07/13/20 Page 1 of 5 Page ID #:221



                             1    Milord A. Keshishian, SBN 197835
                                  milord@milordlaw.com
                             2    Stephanie V. Trice, SBN 324944
                                  stephanie@milordlaw.com
                             3    MILORD & ASSOCIATES, P.C.
                             4
                                  10517 West Pico Boulevard
                                  Los Angeles, California 90064
                             5    Tel: (310) 226-7878
                             6    Attorneys for Plaintiff
                                  Beyond Blond Productions, LLC
                             7
                             8                             UNITED STATES DISTRICT COURT
                             9                            CENTRAL DISTRICT OF CALIFORNIA
                             10
                                  BEYOND BLOND PRODUCTIONS, LLC, CASE NO.: 2:20-cv-05581 DSF (GJSx)
                             11
                                  a California limited liability company;
                             12
                                                                              DECLARATION OF
                             13              Plaintiff,                       MILORD A. KESHISHIAN IN
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard




                                                                              SUPPORT OF BEYOND BLOND’S
   Los Angeles, CA 90064




                             14              vs.
       (310) 226-7878




                                                                              MOTION FOR PRELIMINARY
                             15                                               INJUNCTION
                                  EDWARD HELDMAN III, an individual;
                             16
                                  COMEDYMX, INC., a Nevada corporation; Honorable Dale S. Fischer
                             17   COMEDYMX, LLC, a Delaware limited
                                  liability company; and DOES 1-10;     Date: August 10, 2020
                             18
                                                                        Time: 1:30 p.m.
                             19                Defendants.              Courtroom: 7D
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28



                                                                            -1-
                                                            DECLARATION OF MILORD A. KESHISHIAN
                             Case 2:20-cv-05581-DSF-GJS Document 15 Filed 07/13/20 Page 2 of 5 Page ID #:222



                             1                      DECLARATION OF MILORD A. KESHISHIAN
                             2          I, Milord A. Keshishian, hereby swear and affirm pursuant to 28 U.S.C. §1746
                             3    upon direct personal knowledge that the following is true and correct:
                             4          1.     I am an attorney duly licensed to practice before this Court and am a
                             5    principal of Milord & Associates, P.C., counsel of record for Plaintiff Beyond Blond, Inc.
                             6    (“Beyond Blond”). Unless otherwise stated, I have first-hand personal knowledge of the
                             7    facts stated herein and if called as a witness could competently testify thereto.
                             8          2.     I have represented Beyond Blond since before inception of this dispute and
                             9    am readily familiar with the facts in this matter.
                             10         3.     As set forth in the Declaration of Michelle Justice, on March 20, 2020
                             11   Defendants issued six Amazon takedown notices targeted at Beyond Blond’s cartoon
                             12   classics compilations.
                             13         4.     On March 26, 2020, I responded to Defendants’ counsel and requested the
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                             14   copyright registrations and deposit materials forming the basis of the takedown notices,
       (310) 226-7878




                             15   along with Defendants’ “pre-notification investigation report identifying (1) the
                             16   protectible elements in [Defendants’] work, and (2) the substantial similarity in the
                             17   protectible elements of the copyrighted works and [Beyond Blond’s] accused works.
                             18   Exhibit A is a true and correct copy of the March 26th email.
                             19         5.     Defendants’ counsel responded the same day, claiming that Defendants own
                             20   a cartoon classics logo design in pending trademark Application Serial No. 88/789,484
                             21   (“the ‘484 Application”) filed six weeks earlier, and its logo design was also registered as
                             22   a copyright under U.S. Copyright Reg. No. PAu003798644 (“the ‘644 Registration”).
                             23   Counsel also threatened copyright and trademark infringement litigation if Beyond Blond
                             24   did not cease use of the term cartoon classics. Exhibit B is a true and correct copy of the
                             25   March 26 email.
                             26         6.     On March 27, 2020, I responded to Defendants’ counsel and pointed out the
                             27   meritless nature of Defendants’ copyright infringement allegations because (1) as a
                             28   Performing Arts registration, the ‘644 could not and does not cover a logo watermark on



                                                                               -2-
                                                             DECLARATION OF MILORD A. KESHISHIAN
                             Case 2:20-cv-05581-DSF-GJS Document 15 Filed 07/13/20 Page 3 of 5 Page ID #:223



                             1    a video, (2) provided evidence that the alleged logo was copied from preexisting public
                             2    domain clipart and font, and (3) the parties’ designs were so dissimilar that a claim of
                             3    infringement would fail – assuming Defendants could prove ownership of proper
                             4    registration. I also provided evidence that the trademark infringement claim was baseless
                             5    because the term “cartoon classics” is generic for a genre of older cartoons and it could
                             6    not function as a trademark. Beyond Blond requested Defendants withdraw the
                             7    takedown notices, and even offered to cease use of the eyes. Exhibit C is a true and
                             8    correct copy of the March 27 email.
                             9          7.     Since Amazon refused to restore the videos without Defendants’ withdrawal
                             10   of the infringement notifications, Beyond Blond appealed and spent two months in
                             11   Amazon Legal purgatory until receiving a final refusal on May 19, 2020 to its appeals.
                             12         8.     Defendants’ stylization of “Cartoon Classics!” is insufficient to convert a
                             13   generic term into a protectible source indicator, especially in view of numerous third-
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                             14   party uses of similar elements to identify cartoon classics generically long before
       (310) 226-7878




                             15   Defendants’ adoption thereof.
                             16         9.     Defendants concealed from the Examining Attorney their blatant copying of
                             17   off-the-shelf Freestyle Script font and clipart eyes, whereby the stylization could not
                             18   convey a separate commercial impression in the industry.
                             19         10.    Numerous third parties used “cartoon classics” generically long before
                             20   Defendants to identify their display and distribution of cartoon classics. The following
                             21   exhibits are webpage printouts of third-party generic use of “cartoon classics” prior to
                             22   Defendants’ alleged May 18, 2015 first date of use:
                             23                 •    Exhibit D comprises true and correct copies of webpage printouts
                             24                      from at least 1986 to 1999.
                             25                 •    Exhibit E comprises true and correct copies of webpage printouts
                             26                      from 2000 to 2009.
                             27                 •    Exhibit F comprises true and correct copies of webpage printouts from
                             28                      at least 2010 to 2011.



                                                                               -3-
                                                            DECLARATION OF MILORD A. KESHISHIAN
                             Case 2:20-cv-05581-DSF-GJS Document 15 Filed 07/13/20 Page 4 of 5 Page ID #:224



                             1                 •     Exhibit G comprises true and correct copies of webpage printouts
                             2                       from at least 2012 to 2013.
                             3                 •     Exhibit H comprises true and correct copies of webpage printouts
                             4                       from at least 2014 to before May 18, 2015.
                             5          11.    I reviewed Defendants’ 8thManDVD.com Cartoon Channel on YouTube
                             6    and note that Defendants use “cartoon classics” term generically to say “what” videos
                             7    they show on YouTube, e.g. “Looney Tunes cartoon classics” and “8thManDVD cartoon
                             8    classics 2016 intro.” Exhibit I contains true and correct webpage printouts of the
                             9    following 8thManDVD.com videos:
                             10                a. Looney Tunes Cartoon Classics: Bars and Stripes Forever (1939)
                             11                b. Looney Tunes Cartoon Classics: The Lion’s Busy (Leo the Lion) (1948)
                             12                c. Looney Tunes Cartoon Classics: Plane Dippy (Porky Pig) (1936)
                             13                d. Looney Tunes Cartoon Classics: The Lion’s Busy (Leo the Lion) (1948)
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                             14                e. 8thManDVD Cartoon Classics 2016 Intro
       (310) 226-7878




                             15                f. Looney Tunes Cartoon Classics: Coy Decoy (Porky Pig & Daffy Duck)
                             16                    (1941)
                             17                g. Looney Tunes Cartoon Classics: Porky’s Midnight Matinee (1941)
                             18                h. Looney Tunes Cartoon Classics: Boom Boom (Porky Pig) (1935)
                             19         12.    I reviewed Defendants 8thManDVD.com Cartoon Channel on YouTube and
                             20   note that Defendants always use their 8thManDVD.com trademark directly above the
                             21   generic cartoon classics term. Id.
                             22         13.    Exhibit J is a true and correct copy of Amazon’s Conditions of Use that
                             23   states, “We respond quickly to the concerns of rights owners about any alleged
                             24   infringement, and we terminate repeat infringers in appropriate circumstances.” See
                             25   Conditions of Use, page 5, Intellectual Property.
                             26         14.    Exhibit K comprises true and correct copy of some of the results of an
                             27   internet search for stock cartoon eyes predating 2015.
                             28         I declare under penalty of perjury under the laws of the United States of America



                                                                              -4-
                                                            DECLARATION OF MILORD A. KESHISHIAN
                             Case 2:20-cv-05581-DSF-GJS Document 15 Filed 07/13/20 Page 5 of 5 Page ID #:225



                             1    that the foregoing is true and correct.
                             2
                             3          Executed on this 13th day of July, 2020 in Los Angeles, California.
                             4
                             5
                                                                            /s/ Milord A. Keshishian
                             6                                              Milord A. Keshishian
                             7
                             8
                             9
                             10
                             11
                             12
                             13
MILORD & ASSOCIATES, PC
 10517 West Pico Boulevard
   Los Angeles, CA 90064




                             14
       (310) 226-7878




                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28



                                                                                 -5-
                                                             DECLARATION OF MILORD A. KESHISHIAN
